Citation Nr: 0629574	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  94-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


	THE ISSUES	

1.  Entitlement to increased ratings for a right knee 
disability.

2.  Entitlement to increased ratings for a right hip 
disability.

3.  Entitlement to increased ratings for a left knee 
disability.

4.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to October 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1994, February 
2004, and July 2005 by the Department of Veterans Affairs 
(VA) Newark, New Jersey Regional Office (RO).

The veteran, in February and July 2005 statements, appears to 
raise a claim of service connection for a left hip 
disability.  This matter is REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran had a total right knee revision in October 
2003.  Prior to the revision, the right knee disability was 
manifested by chronic residuals of severe painful motion or 
weakness.  Subsequent to the revision, the veteran's right 
knee disability was not manifested by severe painful motion, 
weakness, or significant limitation of range of motion, and 
the veteran has ambulated without use of an assistive device.

2.  The veteran had a total right hip arthroplasty in January 
1999.  Prior to the arthroplasty, the veteran's right hip 
disability was manifested by flexion to at least 60 degrees 
and full extension, with no evidence of ankylosis, flail 
joint, fracture, malunion, or impairment of the thigh or 
femur.  Subsequent to the arthroplasty, the veteran's right 
hip disability is not manifested by weakness, or moderately 
severe pain or limitation of motion, and the veteran has 
ambulated without use of an assistive device.


3.  The veteran underwent a total left knee arthroplasty in 
February 1994.  Prior to the arthroscopy, the veteran's left 
knee disability was manifested by full extension and flexion 
to 100 degrees, with no pain on motion, no weakness, no 
impairment of the tibia and fibula, and no ankylosis.  
Subsequent to the arthroplasty, from March 20, 1998 to 
February 5, 2004, the veteran's left knee disability was 
manifested by chronic residuals of severe painful motion or 
weakness.

4.  The veteran underwent a total left knee revision in 
February 2004.  Subsequent to that revision, the veteran's 
left knee disability is not manifested by severe painful 
motion, weakness, limitation of extension, limitation of 
flexion to less than 90 degrees, nonunion, or ankylosis, and 
the veteran has ambulated without an assistive device.

5.  The veteran is gainfully employed.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right knee 
disability, rated 60 percent disabling prior to October 23, 
2003, 100 percent disabling from October 24, 2003 to November 
30, 2004, and 40 percent disabling from December 1, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2005).

2.  The criteria for an increased rating for a right hip 
disability, rated 10 percent disabling prior to January 5, 
1999, 100 percent disabling from January 5, 1999 to February 
29, 2000, and 30 percent disabling from March 1, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5054, 5250 to 5355 (2005); DeLuca v. Brown, 
8 Vet. App. 202 (2005).



3.  The criteria for an increased rating for a left knee 
disability, rated 10 percent disabling prior to February 3, 
1994, 100 percent disabling from February 4, 1994 to March 
31, 1995, 60 percent disabling from March 20, 1998 to 
February 5, 2004, 100 percent from February 6, 2004 to March 
31, 2005, and 30 percent from April 1, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5055, 5256 to 5263, (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

5.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claims 
for increased ratings for the right hip disability and the 
left knee disability.  Although notice post-dates initial 
adjudication, the claims were subsequently re-adjudicated 
without taint from the prior adjudications.  No prejudice has 
been asserted and none is evident from the record; 
consequently, the timing of the notice does not bar 
adjudication of these claims.  

In September 2003, and February 2005, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims for an increased rating for a right 
knee disability and TDIU.  

The veteran was provided information about disability ratings 
and effective dates in March 2006.  Although the claims were 
not subsequently re-adjudicated, because entitlement to TDIU 
and increased ratings have been denied, any question as to 
the appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
holding local hearings.  Additionally, all development 
requests contained within the February 1997 Board remand have 
been fulfilled.  The foregoing evidence indicates the duties 
to notify and assist have been satisfied.

The veteran seeks increased ratings for bilateral knee and a 
right hip disability, to include the prosthetic replacements 
of those joints.  38 C.F.R. § 4.71a establishes specific 
rating codes for prosthetic implants for the knee and hip.  
When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and  those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Right knee replacement
The veteran is service-connected for a right knee replacement 
under Diagnostic Code (DC) 5055.  Prior to October 23, 2003, 
the veteran is rated at 60 percent.  From October 24, 2003, 
to November 30, 2004, the veteran was rated at 100 percent.  
From December 1, 2004, forward, the veteran has been rated at 
40 percent.  

38 C.F.R. § 4.71a DC 5055 provides specific rating criteria 
for a knee replacement.  A 100 percent rating is granted for 
one year following implantation of the prosthesis.  A 60 
percent rating is warranted for chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  A 30 percent rating is the minimum rating after 
knee replacement.  DC 5055 does not specifically provide a 50 
percent rating, but it states that intermediate degrees of 
residual weakness, pain or limitation of motion should be 
rated by analogy to DC 5256 (ankylosis) DC 5261(limitation of 
extension), or DC 5262 (impairment of tibia and fibula).

The evidence of record indicates the veteran had a total 
right knee revision in October 24, 2003.  Prior to October 
24, 2003, there is no evidence warranting an increased 
rating.  There was no total right knee arthroscopy within a 
year prior to October 2003, and DC 5256, 5261, and 5262 do 
not provide ratings higher than 60 percent.  Additionally, 
the "amputation rule" precludes the assignment of a rating 
in excess of 60 percent.  The "amputation rule" provides that 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at that elective 
level, were amputation to be performed.  38 C.F.R. §§ 4.68 
(2005).  Because DC 5162 provides a 60 percent rating for 
amputation of the leg or amputation of the middle or lower 
thirds of the thigh, the amputation rule prohibits a rating 
in excess of 60 percent for the veteran's right knee 
disability.

An increased rating is also not available for the period 
dating between October 24, 2003, and December 1, 2004, 
because the veteran is already rated at 100 percent.

Finally, for the period dating from December 1, 2004, the 
veteran is rated at 40 percent under DC 5055.  The veteran 
has presented symptoms such as weakness, fatigue, and 
constant, uncomfortable sharp right knee pain, with an 
average pain intensity of 5 to 8, on a scale of 10, with 
aggravation after walking, weightbearing, and at night.  

A 2004 VA examination reported a range of motion of 0 to 90 
degrees, with no pain upon motion or repetition, no effusion, 
full muscle strength, and a mild ligamentous laxity.

A 2006 VA examiner also found a range of motion of 0 to 90 
degrees, although the veteran now had pain throughout the 
range of motion, and fatigue and lack of endurance following 
repetition.  The examiner found no evidence of weakness, 
joint effusion, or laxity, however, and noted that the 
veteran's gait was unremarkable, without an assistive device.  

As stated above, a 60 percent rating under DC 5055 requires 
evidence of chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Neither the 
2004 nor the 2006 VA examination record reports weakness in 
the right knee, with the 2006 examiner "noting no weakness" 
and the 2004 examiner noting full muscle strength.  
Additionally, although the record indicates that the veteran 
has chronic pain in his knee and pain upon motion, the 
evidence is insufficient to show the pain is "severe."  The 
evidence of  record shows that the veteran can walk without 
assistance, does not use a brace, and, as of October 2005, 
continued to work part-time (mid-April to mid-October) in a 
job that required him to walk approximately 70 miles a week 
(See February 6, 2004 private treatment record).  The 
foregoing evidence does not sufficiently indicate the veteran 
has severe pain on motion; consequently, a 60 percent rating 
under DC 5055 is not warranted.  

Additionally, an increased rating is not warranted under DC 
5261, even after consideration of pain and fatigue and lack 
of endurance upon repetition.  The veteran's ability to fully 
extend is simply too great to warrant a 50 percent rating.  

In sum, the evidence of record does not support increasing 
the veteran's ratings for a right knee replacement at any 
time during the pendency of this appeal for a right knee 
disability.  

Right Hip
The veteran's right hip disorder was rated at 10 percent 
effective March, 25, 1993, to January 4, 1999 under 
Diagnostic Code (DC) 5299-5252.  Subsequent to a right hip 
replacement, the veteran was rated at 100 percent from 
January 5, 1999 to February 29, 2000, and then rated at 30 
percent from March 1, 2000, forward, under DC 5054.  

Prior to January 5, 1999, the veteran is rated under DC 5252 
for limitation of flexion.  The evidence dating from this 
period indicates diagnoses of mild to moderate degenerative 
joint disease and complaints of pain.  Treatment records from 
1993, to include an October 1993 VA examination record, 
report findings of "full" or normal range of motion, which 
according to 38 C.F.R. § 4.71a is 0 to 125 degrees for 
flexion and 0 to 45 degrees for abduction.  An October 1993 
VA examination reported full strength.  The examiner also 
noted that although the veteran had a somewhat antalgic gait, 
he could transfer and ambulate functionally.  

A 1996 VA examination record reports the veteran still had a 
range of motion from 0 to 90 degrees, although there was now 
pain on motion.  The examiner noted that the veteran was able 
to stay fairly active and work out six days a week.  

1998 medical records report the veteran had flexion limited 
to 90 degrees and abduction limited to 30 degrees during a 
non-flare-up period.  (See March 1998 VA examination record 
and November 1998 physician's statement.)  A flare-up was 
noted to reduce the veteran's range of motion, resulting in 
flexion limited to 60 degrees and abduction limited to 15 
degrees.  (See August 1998 VA examination record.)

DC 5252 provides a 20 percent rating for flexion limited to 
30 degrees.  In this case, even after consideration of pain 
and flare-ups, the veteran's flexion is too great to warrant 
a 20 percent rating.  The veteran's lowest recorded flexion 
is 60 degrees, which was recorded during a flare-up, and the 
highest were "normal."  

As there is no evidence of limitation of extension, 
ankylosis, flail joint, impairment of the femur, fracture, or 
malunion, no alternative rating codes pertaining to the hip 
are available.  Consequently, a rating in excess of 10 
percent is not warranted for the period prior to January 5, 
1999.

From January 5, 1999 to February 2000, the veteran is rated 
at 100 percent, in accordance with 38 C.F.R. § 4.71a, DC 
5054.  This is the maximum rating available; consequently, an 
increased rating is not available for this period.  

From March 1, 2000, forward, the veteran is rated at 30 
percent under DC 5054, for the right hip replacement.  DC 
5054 provides a 50 percent rating for moderately severe 
residuals of weakness, pain, or limitation of motion.  As 
stated above, normal range of hip flexion is 0 to 125 degrees 
and normal range of hip abduction is 0 to 45 degrees.  

An October 2000 VA examination reported full, painless range 
of motion in the right hip and full muscle strength.  The 
examiner also found no evidence of swelling, increased heat, 
or erythema, and the veteran's gait was fluid and without 
impediment or assistive device.  A January 2001 addendum 
reported that there was additional loss of range of motion, 
weakened movement, and excessive fatigability during 
occasional exacerbations, but the veteran was not symptomatic 
on the date of the January 2001 examination.  

Another VA examination was conducted in January 2006.  The 
veteran reported a constant uncomfortable pain, on average 5 
to 6 on a 10-scale in intensity, with aggravation caused by 
walking.  The examiner reported flexion of 0 to 60 degrees 
and abduction of 0 to 20 degrees, with pain on all ranges of 
motion.  Repetition did not increase pain or decrease range 
of motion, and there was no evidence of weakness, fatigue, or 
lack of endurance.   

The foregoing evidence does not sufficiently indicate the 
veteran's right hip replacement has moderately severe 
residuals of weakness, pain, or limitation of motion.  The 
evidence of record indicates that the veteran still has a 
significant range of motion, walks without an assistive 
device or brace, and has continued to perform his part-time 
occupation, which requires a great deal of walking.  Although 
the 2001 addendum opines that exacerbations result in 
weakness, neither the 2000 nor the 2006 examination found any 
weakness either before or after repetitive movement, and full 
muscle strength has been reported.  In light of all the 
evidence, a 50 percent rating is not warranted after March 1, 
2000.

Left knee replacement
The veteran's left knee disorder received a 10 percent rating 
prior to February 3, 1994, for degenerative joint disease.  
Subsequent to a left knee replacement, the veteran was rated 
under DC 5055 at 100 percent from February 4, 1994 to March 
30, 1995, 30 percent from April 1, 1995, to March 19, 1998, 
and 60 percent from March 20, 1998 to February 5, 2004.  In 
February 2004, the veteran underwent another left knee 
replacement, and from February 6, 2004, to March 31, 2005, 
the veteran was rated at 100 percent.  The veteran is 
currently rated at 30 percent, from April 1, 2004, forward.  

To obtain a higher rating prior to February 3, 1994, the 
evidence must show ankylosis, moderate recurrent subluxation 
or lateral instability, dislocated semilunar cartilage, 
limitation of flexion to 30 degrees, limitation of extension 
to 15 degrees, impairment of the tibia and fibula, or genu 
recurvatum.  

Treatment records from May and June 1993 report complaints of 
moderate pain and findings of genu varum and limitation of 
flexion to 110 or 120 degrees.  An October 1993 examination 
reported findings of full range of motion, no instability, 
and some crepitus.  A January 1994 treatment record also 
reported a range of flexion of 115 to 120 degrees, with mild 
knee flexion contractures.  

None of the records prior to February 3, 1994, report 
findings of subluxation, instability, ankylosis, dislocation, 
impairment of the tibia and fibula, or genu recurvatum.  
Additionally, the veteran is noted to have full extension and 
flexion to at least 110 degrees, with no findings of pain on 
motion or weakness.  Consequently, a rating higher than 10 
percent is not available under any of the applicable rating 
codes for the period prior to February 4, 1994.

Subsequent to the veteran's February 5, 1994 total left knee 
arthroplasty, his left knee disability was rated under DC 
5055.  As stated previously, DC 5055 provides a 100 percent 
rating for one year following implantation of the prosthesis, 
and a 60 percent rating for chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
DC 5055 does not specifically provide a 40 or 50 percent 
rating, but it states that intermediate degrees of residual 
weakness, pain or limitation of motion should be rated by 
analogy to DC 5256 (ankylosis) DC 5261(limitation of 
extension), or DC 5262 (impairment of tibia and fibula).

From February 4, 1994, to March 31, 1995, the veteran is 
rated at 100 percent.  Because this is a total rating, an 
increase is not available and no further discussion is 
needed.  

From April 1, 1995 to March 19, 1998, the veteran is rated at 
30 percent.  VA examinations conducted in 1995 and 1996 both 
report a range of motion of 0 degrees (full extension) to 90 
degrees, with no pain on motion.  The 1995 record notes a 
finding of no instability, and the 1996 record reports the 
veteran stayed "fairly active and worked out six days a 
week."

The evidence does not warrant a 60 percent rating under DC 
5055.  The evidence reports the veteran had no pain on 
motion, there is no finding of weakness, and the veteran 
stated that he remained active and worked out six days a 
week.  This evidence does not indicate the veteran had severe 
painful motion or weakness.

A higher rating is also not available under DC 5256, DC 5261, 
or DC 5262.  Because the record does not contain any evidence 
of impairment of the tibia and fibula or ankylosis, only DC 
5261 will be discussed.  DC 5261 provides a 40 percent rating 
for extension limited to 30 degrees.  The records report 
full, pain-free extension.  Consequently, a rating higher 
than 30 percent is not warranted prior to March 20, 1988.

From March 20, 1998 to February 5, 2004, the veteran is rated 
at 60 percent.  
DC 5256, 5261, and 5262 do not provide ratings higher than 60 
percent.  The 100 percent rating under DC 5055 is also not 
applicable.  Additionally, the "amputation rule," described 
previously, precludes the assignment of a rating in excess of 
60 percent because DC 5162 provides a 60 percent rating for 
amputation of this area.  Consequently, a rating in excess of 
60 percent is not available for this period.

From February 6, 2004, to March 31, 2004, the veteran is 
rated at 100 percent.  This is the highest rating available, 
so no increase is available.  

From April 1, 2004, forward, the veteran is rated at 30 
percent.  The evidence indicates the veteran has presented 
symptoms such as weakness and fatigue following repetitive 
use and pain (5-8 out of 10), which is aggravated by walking 
and standing and at night.  

VA examinations in December 2004 and January 2006 both report 
a range of motion from 0 to 90 degrees.  The 2004 examination 
noted no pain throughout range of motion, including after 
repetitive use.  The examiner also reported there was no 
effusion, although there was some mild ligamentous laxity.  

The 2006 examination did note pain throughout range of 
motion, and noted fatigue and lack of endurance following 
repetition.  There was no additional pain or limitation upon 
repetition, however.  The examiner also found no evidence of 
weakness, joint effusion, or laxity, and he noted that the 
veteran's gait was unremarkable without an assistive device.  

A 60 percent rating under DC 5055 is not warranted due to 
insufficient evidence of severe painful motion or weakness.  
The examination records report negative findings as to 
weakness.  Additionally, although the 2006 examination 
reports pain on motion, the evidence is insufficient to show 
the pain is "severe."  The veteran still has a rather 
significant range of motion, can walk without assistance, 
does not use a brace, and, as of October 2005, continued to 
work part-time (mid-April to mid-October) as a bag room 
manager and an assistant caddy master, a job which requires 
him to walk approximately 70 miles a week (See February 6, 
2004 private treatment record).  Based on the foregoing 
evidence, a 60 percent rating under DC 5055 is not warranted.  

A higher rating is also not available under DC 5256, DC 5261, 
or DC 5252.  
The records do not report any findings of ankylosis or 
nonunion, and the veteran's full extension is too great to 
warrant a 40 percent rating (limitation of extension to 30 
degrees), even after consideration of pain, fatigue, and lack 
of endurance.  Consequently, a rating in excess of 30 degrees 
is not warranted from April 1, 2004, forward.

TDIU
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a "substantially 
gainful" occupation (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage," 38 
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356 
(1991), as a result of service-connected disabilities, 
provided that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Entitlement to TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

The veteran is currently service-connected for right knee 
replacement at 40 percent, right hip replacement, post-
traumatic stress disorder, left knee replacement, tinnitus, 
left varicocele, and sensorineural hearing loss, left ear, 
for a combined disability rating of 90 percent.  
Consequently, he meets the threshold percentage requirement 
for entitlement to TDIU.  

The veteran does not meet the unemployability requirement, 
however.  A 2005 VA examiner found the veteran "able to 
work," and statements submitted as recently as January 2006 
indicate the veteran continues to work.  Although the 
veteran's work is "part-time" or seasonal, the Board finds, 
based on all the evidence, that the work is not "marginal 
employment."  The veteran works as a bag room manager and 
assistant caddy master, six to seven months a year (January 
9, 2006 statement), for up to 55 hours a week (TDIU 
application), and he has reported earning over $21,000 a year 
from 2003 to 2005 (October 4, 2005 statement).  This evidence 
indicates the veteran is "gainfully employed."  Thus, TDIU 
is not warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to increased ratings for a right knee disability 
is denied.

Entitlement to increased ratings for a left hip disability is 
denied.

Entitlement to increased ratings for a left knee disability 
is denied.  

Entitlement to TDIU is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


